IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


BEONCA MARIA MCCONNELL, AN                 : No. 24 EAL 2020
INDIVIDUAL,                                :
                                           :
                   Respondent              : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
B. BRAUN MEDICAL INC., A                   :
PENNSYLVANIA CORPORATION, B.               :
BRAUN INTERVENTIONAL SYSTEMS               :
INC., A DELAWARE CORPORATION, AND          :
B. BRAUN MEDICAL S.A.S., A FRENCH          :
CORPORATION,                               :
                                           :
                   Petitioners             :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of May, 2021, the Petition for Allowance of Appeal is

DENIED.